Case: 16-10132      Document: 00513822221         Page: 1    Date Filed: 01/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-10132                                    FILED
                                  Summary Calendar                            January 5, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PEDRO LOPEZ-MAYA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-200-2


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Pedro Lopez-Maya, federal prisoner # 47110-177, appeals the denial of
his 18 U.S.C. § 3582(c)(2) motion wherein he requested a reduction in his 135-
month sentence in light of Amendment 782 to the Sentencing Guidelines. He
argues that, because he qualified for a reduction based on that amendment and
in light of his post-sentencing rehabilitation, the district court abused its


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10132    Document: 00513822221     Page: 2   Date Filed: 01/05/2017


                                 No. 16-10132

discretion by failing to grant the motion and reduce his sentence to the low end
of the amended guidelines range.
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence in certain cases in which the guidelines range has been subsequently
lowered by the Sentencing Commission. United States v. Doublin, 572 F.3d
235, 237 (5th Cir. 2009). The district court’s decision whether to reduce a
sentence under § 3582(c)(2) is reviewed for an abuse of discretion, while the
court’s interpretation of the Guidelines is reviewed de novo. United States v.
Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      A defendant is eligible for a reduction only if the amendment lowers the
defendant’s applicable guidelines range. § 3582(c)(2). Because the district
court considered the amended guidelines range under Amendment 782 at
Lopez-Maya’s initial sentencing, it did not abuse its discretion by denying him
a further reduction under § 3582(c)(2). See Evans, 587 F.3d at 673.
      AFFIRMED.




                                       2